                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                      v.                                   CRIMINAL
                                                           ACTION NO.
 ARTHUR ROWLAND                                            18-00579 -2


                                       ORDER

      AND NOW, this 15th day of February, 2019, upon consideration of Defendant

Arthur Rowland’s motion for revocation of detention order and request for expedited

hearing, (ECF No. 72), the Government’s response in opposition, (ECF No. 73), and the

evidence presented at the hearing, (ECF No. 80), it is hereby ORDERED that

Rowland’s motion is DENIED. Rowland will remain detained pending trial.




                                                     BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.




                                          1
